Citation Nr: 0302572	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for patellar 
chondromalacia of the left knee currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had qualifying active service, for VA purposes, 
from November 1974 to May 1978, and from December 1979 to 
February 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDING OF FACT

The veteran's left knee chondromalacia is not manifested by 
either a limitation of flexion to 30 degrees or extension to 
15 degrees.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for patellar chondromalacia of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), which prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence, was 
enacted just prior to this appeal.  VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
and VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

The April 2001 RO decision explained the evidence needed for 
greater evaluations than those assigned for the veteran's 
left knee disorder.  A March 2002 Statement of the Case 
addressed, in addition to the evidence needed for greater 
evaluations, the law applicable to the veteran's increased-
rating claim, and a September 2002 Supplemental Statement of 
the Case also provided pertinent laws and explained the VCAA.  
The evidence of record includes service medical records, a 
transcript of July 2002 hearing testimony, records from non-
VA health care providers the veteran identified, VA 
outpatient treatment records and examination reports, and 
statements and written argument from the appellant and his 
representatives.  Finally, in a December 2002 letter, the RO 
advised the veteran that his case was being sent to the 
Board, and invited him to submit any additional evidence he 
had directly to the Board, but he has not responded to the 
letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
evidence he should obtain and evidence VA would obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board finds 
that VA has complied with the notice and duty-to-assist 
provisions of VCAA, and turns now to the merits of the claim.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for that evaluation; 
otherwise, the lower evaluation is assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence of record, the veteran's service 
medical records show that he complained of left knee pain, 
without history of injury, in 1980.  Osgood-Schlatter's 
disease was diagnosed following examination.  At a February 
1992 VA examination, the veteran complained of knee pain that 
had developed over the years.  Diagnoses included old Osgood-
Schlatter's disease.  An April 1992 RO decision granted 
service connection for old Osgood-Schlatter's disease.  A 
noncompensable evaluation was assigned.

Following arthroscopic surgery in August 1992, a December 
1993 RO decision assigned a 100 percent evaluation for 
postoperative convalescence followed by a 20 percent 
evaluation.

In September 2000, the veteran filed a claim for an increased 
rating.  VA treatment records show that the veteran was seen 
for left knee pain between 1994 and 2000.  Examinations 
during these visits showed prominence of the tibial tubercle, 
but never showed effusion, instability, or limitation of 
motion.  April 2000 X rays showed mild degenerative changes.  
In September 2000, the veteran was issued a Transcutaneous 
Electrical Nerve Stimulator for left knee pain.

At an October 2000 examination conducted for VA, the veteran 
complained of constant left knee pain which, when at its 
worst, radiated to the hip and ankle.  Though pain impeded 
his activities of daily living and his employment, he had 
maintained both.  He had been prescribed analgesics in 
addition to the recently-issued Transcutaneous Electrical 
Nerve Stimulator.  It appeared that the veteran limped with 
an antalgic gait.  There was no evidence of abnormal weight-
bearing such as calluses, corns, or breakdown of skin.  On 
examination of the left knee, there was patellar grind, 
peripatellar and subpatellar tenderness, and some lateral 
joint line tenderness.  There was no swelling, effusion, 
atrophy, weakness, or instability.  Drawer and McMurray's 
signs were negative.  There was full range of motion, but 
with popping.  With repeated movement the veteran reported 
pain, weakness, and fatigue.  At full flexion there was 
intermittent instability and locking.  X rays showed old 
Osgood-Schlatter's disease and probable chondromalacia.  The 
diagnoses was status post left knee surgery with patellar 
femoral syndrome, patellar chondromalacia, and old Osgood-
Schlatter's disease.

The April 2001 RO decision continued the 20 percent 
evaluation for old Osgood-Schlatter's disease, rated pursuant 
to Diagnostic Code (DC) 5257 (other impairment of the knee), 
and assigned a separate rating for chondromalacia pursuant to 
DC 5010 (traumatic arthritis).

An August 2001 RO memorandum in the claim file noted that 
pain was the veteran's primary symptom, and expressed a need 
for clarification of the October 2000 examination as to 
"additional limitation of motion" due to weakened movement, 
incoordination, excess fatigability, or flare-ups.

In January 2002, the veteran submitted a November 2001 
outpatient treatment record from Onslow Memorial Hospital.  
There he complained of knee pain, but the examination did not 
yield information in addition to that obtained at the October 
2000 VA examination.  The diagnosis was chronic bilateral 
knee pain.

At a January 2002 examination conducted for VA, the veteran 
complained of left knee pain.  On examination, the tibial 
tubercle was prominent and tender, the patellar tendon was 
tender, and there was some medial joint line tenderness.  
There was mild swelling near the inferolateral joint line, 
but no effusion.  Patellar grind test was positive, but there 
was no evidence of instability or meniscal tear.  Range of 
motion was from 0 to 135 degrees with popping throughout.  
With repeated flexion, there was intermittent locking, and 
flexion was limited to 130 degrees by fatigue, weakness, and 
pain.  The examiner noted flare ups of pain, weakened 
movement, excess fatigability and a lack of endurance with 
flexion at 130 degrees. 

In March 2002, the veteran was issued a cane by VA.

At a July 2002 hearing, the veteran testified that he had a 
small construction business, his work required climbing 
ladders, etc., and his left knee locked, popped, and became 
swollen and painful with use.  Medication relieved the pain 
but not the swelling.  He said he worked from dawn to dusk 
six days per week but, when his pain medication was changed 
about three weeks earlier, he occasionally had to leave work 
early because of drowsiness caused by the new medication.

In August 2002, a VA physician wrote that no surgery was 
available to treat the appellant's left knee.

Before turning to the rating criteria and the applicable law, 
the Board must address a threshold issue:  pyramiding.  The 
veteran has been awarded service connection for old Osgood-
Schlatter's disease with a 20 percent rating assigned 
pursuant to DC 5257 (other impairment of the knee).  A 20 
percent evaluation is warranted under that Code if there is 
moderate recurrent subluxation or lateral instability.  He 
has also been awarded service connection for chondromalacia 
with a 10 percent rating assigned pursuant to DC 5010 
(traumatic arthritis).  However, as noted in the August 2001 
RO memorandum, his disability is left knee pain.  The 
evaluation of one disability under two diagnoses is 
pyramiding and must be avoided.  38 C.F.R. § 4.14.  However, 
where two disabilities, each with its own distinct symptoms 
and rating criteria, are manifested in the same anatomic 
region, each must be separately rated and the rule against 
pyramiding is not violated.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The VA General Counsel opinion cited above is particularly 
relevant here because it specifically provides for rating a 
knee disorder under DC 5257, the diagnostic code cited by the 
RO for evaluating the veteran's old Osgood-Schlatter's 
disease, and for a separate rating for arthritis of the knee.  
But, as discussed in the General Counsel opinion, two ratings 
are warranted in that situation because there are two 
distinct disabilities, one due to subluxation or instability 
and the other due to limitation of motion.  However, 
pyramiding is not avoided merely by assigning evaluations 
pursuant to those two diagnostic codes if, in fact, the 
evaluations assigned are really based on a single disability.  
Accordingly, if the veteran in this case has been rated twice 
for the same disability-pain-the Board would not compound 
the error by increasing one or both of the evaluations.  In 
view of the foregoing, the Board must search the evidence to 
ensure it supports two separate evaluations.  

Until recently, there was a dearth of evidence of left knee 
subluxation, joint instability, or arthritis.  However, the 
October 2000 VA examination noted some instability at full 
flexion and after exercise, and April 2000 X rays showed mild 
degenerative joint disease.  This evidence, while not 
particularly significant in terms of its extent, is 
sufficient to permit two separate evaluations for the 
veteran's left knee disorder.  

In a statement dated in July 2002, the veteran said he only 
wished to appeal the evaluation assigned for arthritis, so 
the Board turns now to the rating criteria for arthritis of 
the knee.

With arthritis, painful motion is an important factor of 
disability and evidence thereof, e.g., facial expression, 
wincing, etc., with pressure, manipulation, or motion, as 
well as crepitus in joint structures, should be carefully 
noted.  The law intends to recognize the residuals of healed 
injury, e.g., actually painful motion or unstable or 
malaligned joints, as entitled to at least the minimum 
compensable rating for the joint.  Flexion elicits such 
manifestations and the joints involved should be tested for 
pain on active and passive motion, and on weight- and 
nonweight-bearing.  38 C.F.R. § 4.59.

The veteran's left knee chondromalacia has been rated at 10 
percent pursuant to DC 5010 (traumatic arthritis).  Traumatic 
arthritis, as its name suggests, is often a residual of 
healed injury to a joint.  However, the evidence in this case 
fails to show an injury to the veteran's left knee in, or 
before, service.  Specifically, there is no medical evidence 
that attributes the veteran's left knee disorder to residuals 
of injury.  Accordingly, the more appropriate diagnostic code 
is DC 5003 (degenerative arthritis).  That diagnostic code 
refers adjudicators, for purposes of evaluating disability, 
to the diagnostic code for limitation of motion of the 
affected joint.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  Under the provisions 
of DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg), a 20 percent evaluation 
is warranted if flexion is limited to 30 degrees or if 
extension is limited to 15 degrees.  However, in this case, 
no examination has ever found any limitation of extension, 
and the greatest limitation of flexion reported during any 
examination was 130 degrees, and that after exercise, in 
January 2002.  The veteran's left knee chondromalacia is 
currently rated at 10 percent, and it is clear that an 
evaluation greater than 10 percent is not warranted pursuant 
to rating criteria for limitation of motion.  In fact, only a 
noncompensable evaluation would be warranted if the 
evaluation for chondromalacia depended on limitation of 
motion of the veteran's left knee.

If limitation of motion is demonstrated, but not to a 
compensable degree, then a 10 percent evaluation is 
warranted, pursuant to DC 5003, for each major joint or group 
of minor joints involved.  If there is no limitation of 
motion, a single 20 percent evaluation is warranted if two or 
more major joints or two or more minor joint groups are 
involved and there are occasional exacerbations.  If there is 
no limitation of motion, and no exacerbations, then a single 
10 percent evaluation is warranted, but only if two or more 
major joints or two or more minor joint groups are involved.

The knee is a major joint.  38 C.F.R. § 4.45(f).  At the 
January 2002 examination, flexion was limited to 135 degrees 
and to 130 degrees after exercise.  Thus, there is some 
minimal limitation of motion, and a 10 percent evaluation is 
warranted, but there is no evidence in this record that would 
warrant an evaluation greater than 10 percent for arthritis 
of the left knee.

The Board has considered the application of the DeLuca case 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  There is some 
evidence of weakness and fatigability with use but, in view 
of the evidence of minimal instability only after exercise 
and then only at full flexion, and the good range of motion 
otherwise, the Board is of the view that the veteran is 
adequately compensated, even for flare-ups of the left knee 
disorder, by the evaluations currently assigned.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, because the preponderance of 
the evidence is against the claim the doctrine is not for 
application. 


ORDER

An increased evaluation for patellar chondromalacia of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

